 

Exhibit 10.1

 

FORM OF

SECOND AMENDMENT TO THE

AMENDED AND RESTATED

TECHNOLOGY LICENSE AGREEMENT

 

This Second Amendment to the Amended and Restated Technology License and
Services Agreement, dated as of November 29, 2018 (“Execution Date”), is made by
and between Neurotrope Bioscience, a Delaware corporation (“Neurotrope”), on the
one hand, and Cognitive Research Enterprises Inc., a not-for-profit institution
organized and existing under the laws of the State of West Virginia (“CRE” FKA
the Blanchette Rockefeller Neurosciences Institute, Inc.), and NRV II, LLC, a
limited liability company organized under and existing under the laws of the
State of Delaware (“NRV II”), on the other hand. Each of Neurotrope, CRE and NRV
II may be referred to as a “Party” and collectively as “Parties” in this
Amendment as the case may be.

 

WHEREAS, the Parties entered into the Amended and Restated Technology License
and Services Agreement, dated February 4, 2015 (the “TLSA”) and an Amendment
thereto, dated November 12, 2015 (“TLSA Amendment”), pursuant to which CRE and
NRV II granted certain rights in certain technology to Neurotrope; and

 

WHEREAS, Section 5.6 of the TLSA provides for the prosecution and maintenance of
patents and applications for the “Licensed IP” as defined in Section 1.30 of the
TLSA; and

 

WHEREAS, the Parties desire to amend Section 5.6 to modify the prosecution and
maintenance obligations of the Parties; and

 

WHEREAS, the Parties have agreed that it is in the best interest of all of the
Parties to amend Section 5.6 “Prosecution and Maintenance.”

 



 

 

 

NOW, THEREFORE, in consideration of $10,000 USD payable by Neurotrope to CRE and
NRV II within five (5) business days of the Execution Date and the mutual
covenants, and subject to the terms and conditions, set forth herein, and
intending to be legally bound, the Parties hereby agree as follows:

 

1.Effective Date and Payment of Outstanding Invoices and Expenses.

 

(a)Neurotrope shall pay to CRE all outstanding invoices and accrued expenses
associated with the Licensed IP listed below in Schedule I, which must occur
within thirty (30) days of the Execution Date.

 

(b)The Effective Date of this Second Amendment shall be the date on which
Neurotrope pays to CRE such outstanding invoices and accrued expenses.

 

2.Amendment to Section 5.6. Section 5.6 of the TLSA is hereby amended and
restated and to read as follows:

 

“5.6  Prosecution and Maintenance.  As between Neurotrope and CRE, CRE shall
have no right and Neurotrope shall have the sole and exclusive right and the
obligation, to apply for, file, prosecute, and maintain patents and applications
for the Licensed IP, in each case, in any jurisdiction throughout the world.
Neurotrope shall pay for all of the attorneys’ fees, translation costs, filing
fees, maintenance fees, portfolio transfer expenses, and other costs and
expenses related to any of the foregoing.  Upon Neurotrope’s request, CRE shall
cooperate fully with Neurotrope (including executing and delivering all
documents, providing all information, and taking all such action as may be
necessary or appropriate) in preparing, executing, filing and prosecuting
applications to patent or register any Licensed IP, and applications for other
related patents and registrations and in maintaining all such patents and
registrations as may issue. In the event Neurotrope intends to abandon or cease
any patent or application payment of maintenance fees, costs and/or expenses for
any patent or application for the Licensed IP, Neurotrope shall provide CRE with
written notice of such intent to abandon or cease payments at least sixty (60)
days in advance of any relevant deadline, at which time CRE may (but shall not
be obligated to) undertake such prosecution or maintenance at CRE’s sole
discretion. The Licensed IP that is the subject of such abandonment or such fee,
cost or expense shall be deemed to not be Licensed IP as of the date of such
notice (and thereafter not licensed or sublicensed to Neurotrope pursuant to
this Agreement).”

 



 

 

 

3.Licensed IP. The Parties acknowledge that Schedule I attached hereto is a true
and complete list of all Licensed IP.

 

4.Miscellaneous. All terms and conditions of the TLSA not modified by this
Amendment shall continue in full force and effect in accordance with their
terms. The Parties agree that pursuant to the terms of this Amendment, the TLSA
shall be considered in full force and effect, and that “CRE” shall replace
“BRNI” in whatever sections in the TLSA that the term BRNI is used. 

 



 

 

 

IN WITNESS THEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives as set forth below.

 



NEUROTROPE BIOSCIENCE, INC.   COGNITIVE RESEARCH ENTERPRISES, INC.           By:
                             By:                            Name: Charles Ryan  
Name: Shana Kay Phares Title: Chief Executive Officer   Title: President and
Chief Executive Officer       NRV II, LLC                 By:         Name:
Neuroscience Research Ventures, Inc.       Title: Managing Member      

 



 

 

 

Schedule I

 

Application Number Country Filing Date Patent Number Issue Date Status
10/167,491 United States of America 13-Jun-2002 6,825,229 30-Nov-2004
ISSUED-INAC 10/933,536 United States of America 03-Sep-2004     Abandoned
10/937,509 United States of America 10-Sep-2004     Abandoned 11/802,842 United
States of America 25-May-2007     FINAL REJ. 12/538,245 United States of America
10-Aug-2009 9,066,923 30-Jun-2015 ISSUED 12/883,444 United States of America
16-Sep-2010 9,345,685 24-May-2016 ISSUED-INAC 13/042,892 United States of
America 08-Mar-2011     REJECTED 13/851,161 United States of America 27-Mar-2013
9,539,235 10-Jan-2017 Issued 14/929,731 United States of America 02-Nov-2015
9,446,020 20-Sep-2016 Issued 15/370,156 United States of America 06-Dec-2016    
Pending 03716386.2 European Patent Convention 14-Sep-2004     Pending 10000734.3
European Patent Convention 25-Jan-2010     REJECTED 05784925.9 European Patent
Convention 22-Feb-2007     Appealed 03742389.4 European Patent Convention
12-Jan-2005     Abandoned PCT/US2003/007101 Patent Cooperation Treaty
07-Mar-2003     Inactive PCT/US2003/020820 Patent Cooperation Treaty 02-Jul-2003
    COMPLETED PCT/US2005/028522 Patent Cooperation Treaty 10-Aug-2005    
COMPLETED 14/222,922 United States of America 24-Mar-2014     REJECTED
14/825,488 United States of America 13-Aug-2015     Pending 07749484.7 European
Patent Convention 17-Feb-2009     Abandoned 12002638.0 European Patent
Convention 16-Apr-2012     Abandoned 14001452.3 European Patent Convention
22-Apr-2014     REJECTED 12/068,742 United States of America 11-Feb-2008    
FINAL REJ. 08725395.1 European Patent Convention 04-Sep-2009 2121000 23-Sep-2015
ISSUED-INAC 14001303.8 European Patent Convention 09-Apr-2014     REJECTED
15002036.0 European Patent Convention 07-Jul-2015     Published

 



 

 

 

Application Number Country Filing Date Patent Number Issue Date Status
PCT/US2008/001755 Patent Cooperation Treaty 11-Feb-2008     COMPLETED
PCT/US2008/006158 Patent Cooperation Treaty 14-May-2008     COMPLETED 12/510,681
United States of America 28-Jul-2009 8,163,800 24-Apr-2012 Issued 13/401,459
United States of America 01-Feb-2012 9,119,825 01-Sep-2015 ISSUED-INAC
14/803,762 United States of America 20-Jul-2015     REJECTED 09790874.3 European
Patent Convention 17-Feb-2011     REJECTED PCT/US2009/051927 Patent Cooperation
Treaty 28-Jul-2009     COMPLETED 13/817,040 United States of America 14-Feb-2013
9,597,312 21-Mar-2017 Allowed EP11751750.8 European Patent Convention
01-Mar-2013     Pending PCT/US11/48493 Patent Cooperation Treaty 19-Aug-2011    
COMPLETED 14/357,654 United States of America 12-May-2014 9,163,032 20-Oct-2015
ISSUED-INAC 12795194.5 European Patent Convention 10-Jun-2014     Pending
PCT/US12/64783 Patent Cooperation Treaty 13-Nov-2012     COMPLETED 14/357,661
United States of America 12-May-2014     REJECTED 12794822.2 European Patent
Convention 12-Jun-2014     Published PCT/US12/64787 Patent Cooperation Treaty
13-Nov-2012     COMPLETED 15/028,487 United States of America 11-Apr-2016    
Published 14793391.5 European Patent Convention 20-Oct-2014     Published
PCT/US2014/061368 Patent Cooperation Treaty 20-Oct-2014     COMPLETED 15/126,339
United States of America 15-Sep-2016     Pending 15715942.7 European Patent
Convention 27-Mar-2015     Published PCT/US2015/23090 Patent Cooperation Treaty
27-Mar-2015     COMPLETED PCT/US2016/056201 Patent Cooperation Treaty
08-Oct-2016     Pending 62/335,040 United States of America 11-May-2016    
Pending

 



 

 